ORDER

PER CURIAM.
This is an appeal from a judgment in plaintiffs favor on plaintiffs petition to *484recover damages for returned checks under section 570.123 RSMo (2000). The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).